DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 8/25/2020 has been entered.

Response to Arguments
Applicant's arguments filed 5/26/2020 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 11, and 12 including “a first camera that only images eyes of a user in a state” and “a second camera that only images a mouth of the user in the state.”

Applicant additionally contends:
“As the Examiner implicitly suggested, both Shinichi and Satoshi are silent on that the first camera that only images eyes of a user and the second camera that only images a mouth of the user.” (Remarks of 5/26/2020; page 6)
Applicant’s arguments in the previous reply of 2/12/2020 recite: 
 “…Shinichi fails to disclose a first camera is provided to image the eyes of the user and a second camera is provided to image the mouth of the user.  Rather, Shinichi discloses a camera 3 for capturing the entire face (See Shinichi, paragraph [0026] and Fig. 4) and a camera 3’ for taking a picture in advance (See Shinichi, paragraphs [0027] and Fig. 6).  In other words, the camera 3’ in Fig. 6 of Shinichi is merely used to capture a picture of the entire face in advance.  However, Shinichi does not disclose or suggest that its camera 3 is used to image the eyes of the user and 3’ is used to image the mouth of the user.” (Remarks of 2/12/2020; page 11, paragraph 1).
Hence, Applicant argues that Shinichi discloses a camera that captures an entire face of the user, but does not disclose a camera imaging the eyes of the user, and another camera used to image the mouth of the user.
No “implicit suggestion” is made by the Examiner.  Rather, the rebuttal is presented that under a broadest reasonable interpretation of the claim language (as of 2/12/2020), Shinichi’s capturing of an image of an entire face (although it includes the eyes of the user) “images a mouth of the user” as was recited by the claims.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: listed in Table 1.1 below.
GENERIC PLACEHOLDER + FUNCTIONAL LANGUAGE
STRUCTURAL SUPPORT FROM SPECIFICATION
“an output unit that outputs” 
(claim 1)
[0037] and Fig. 4 specifies “output unit” (118) as being a module of head mounted display (100). 
“a reception unit that receives”
(claim 1)
[0037] and Fig. 4 specifies “reception unit” (220) as receiving a first and second image, and is a module of facial expression recognition device (220).

[0037] and Fig. 4 specifies “expression recognition unit” (223) as being module of facial expression recognition device (220).
“a gaze detection unit that detects” 
(claim 2)
[0038] and Fig. 4 specifies “gaze detection unit” as being a module of facial expression recognition device (220).
“a combination unit that combines” 
(claim 3)
[0037] and Fig. 4 specifies “combination unit” (222) as being a module of facial expression recognition device (220).
“a posture estimation unit that estimates”
(claim 6)
[0123] specifies that a posture estimation unit may be separately provided in the facial expression recognition device (200).
“an avatar image generation unit that specicfies” (claim 8)
[0135] specifies that the facial expression recognition system may include an avatar image generation unit.
“a storage unit that stores”
(claim 9)
[0083] specifies that the storage unit (225) is a recording medium that stores various programs or data.

Table 1.1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 20170091535 A1) (hereinafter Yu).
Regarding claim 1, Yu discloses:
A facial expression recognition system comprising: [See Yu, ¶ 0044 discloses detecting a user’s facial expressions in real-time.]
a head mounted display including [See Yu, ¶ 0050, Fig. 2A illustrates a head mounted display (102).]
[See Yu, ¶ 0048 discloses one or more 2D cameras (104), wherein the 2D camera(s) capture an eye region of the user’s face and may be embodied as an infrared camera or RGB camera.]
a second camera that only images a mouth of the user in the state, [See Yu, ¶ 0048-0049, 0052, 0060 discloses a secondary camera (105) which images a user’s lips/mouth.]
an output unit that outputs a first image captured by the first camera and a second image captured by the second camera, and [See Yu, ¶ 0047-0049, 0071 Fig. 1 discloses sending (outputting) information indicative of a posture of a user’s head, including captured images associated with 2D camera (104) and depth camera (105).]
a housing in which the first camera, the second camera, and the output unit are mounted [See Yu, Fig. 2A illustrates a housing in which first camera(s) (104) and secondary camera (105) are mounted; See Yu, ¶ 0047-0049 discloses the HMD sending images and posture information to a computing device.] and that covers the periphery of the eyes of the user when the head mounted display is mounted on a head of the user; and [See Yu, Fig. 2A illustrates a headband (212), and housing (203), which, when worn by a user would clearly cover a periphery of the eyes; See Yu, Figs. 2B, 2C illustrating further angles of the HMD as it is intended to be worn by a user.]
a facial expression recognition device including: [See Yu, abstract, ¶ 0046-0049 discloses determining a user’s facial expressions.]
a reception unit that receives the first image and the second image output by the output unit, and [See Yu, ¶ 0047-0049, Fig. 1 illustrates a computing device 108 as receiving information (images captured by first and second cameras 104/105, respectively) sent from the HMD.]
[See Yu, Fig. 4 illustrates a “Facial Expression Detection” module (410); See Yu, ¶ 0076-0077 discloses particulars of the module by which images obtained from both cameras (104, 105) are used in determining facial expression parameters that indicate a user’s facial expression.]

Regarding claim 3, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the facial expression recognition device further includes a combination unit that combines the first image and the second image received by the reception unit to create a combined image, [See Yu ¶ 0093 discloses that tracked landmark locations (determined from first and second images obtained from respective first and second cameras of the head mounted display) are combined as input constraints of determining facial expressions.]
and the facial expression recognition unit recognizes the facial expression of the user on the basis of the combined image. [See Yu, Fig. 4 illustrates Facial Expression Detection unit (410), wherein images from elements (414) (eye tracking) and (418) (lower face tracking) are combined and sent to FE (facial expression) parameter generator, where a facial expression is ultimately judged.]

Regarding claim 4, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the second camera is detachably attached to the head mounted display. [See Yu, ¶ 0060 discloses a mount 204B onto which a camera (105) is attachable (and hence, detachable).]

Regarding claim 7, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the head mounted display is configured not to cover the mouth of the user. [See Yu, Fig. 5C illustrates images captured by the second camera – hence, the housing of the head mounted display clearly does not obscure the mouth of the user.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 12, this claim recites analogous limitations to claim 1 in the form of “a facial expression recognition program” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 12 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Yu discloses:
A facial expression recognition program stored in a non-transitory computer readable storage medium [See Yu, ¶ 0069 discloses a non-transitory computer-readable medium for storing software modules.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Satoshi et al. (JP 2014021707 A; machine translation provided) (hereinafter Satoshi).
Regarding claim 2, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the head mounted display further includes:
a light source that irradiates the eyes of the user with invisible light; and [See Yu, ¶ 0048 discloses the one or more 2D cameras (embodied as either infrared (invisible light) cameras or RGB cameras) may be provided with, or without a corresponding lighting lamp.]
a third camera that images the invisible light reflected by the eyes of the user, the output unit outputs a third image captured by the third camera, and [See Yu, ¶ 0048 discloses one or more 2D cameras (embodied as either infrared (invisible light) cameras or RGB cameras) may be provided with, or without a corresponding lighting lamp.  In the case that a corresponding lamp is provided, a “third” camera would naturally capture light reflected from the eyes of the user.]
Yu does not appear to explicitly disclose:
the facial expression recognition device further includes a gaze detection unit that detects a gaze direction of the user on the basis of the third image received by the reception unit.
However, Satoshi discloses:
the facial expression recognition device further includes a gaze detection unit that detects a gaze direction of the user on the basis of the third image received by the reception unit. [See Satoshi, ¶ 0011 discloses that the head mounted display can detect the gaze or gaze point observed by the user.]

However, Satoshi discloses noteworthy similarities to Yu, including the context of a head-mounted display for facial imaging.  Satoshi as a whole relates to the synthesis of a virtual avatar which mirrors/mimics the facial expressions of a user as determined by cameras and sensors paired with the HMD.  
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu to add the teachings of Satoshi in order to provide a virtually recreated image of a user’s facial expressions while wearing a head-mounted display. 

Regarding claim 9, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Satoshi discloses:
wherein the facial expression recognition device further includes a storage unit that stores a correspondence table in which patterns of facial images are stored according to a plurality of facial expression classifications, [See Satoshi, ¶ 0211-0212, and Fig. 35 discloses a diagram of expression information corresponding to different facial expressions.  Various facial features are evaluated, and compared with stored conditions for given facial expressions.]
[See Satoshi, ¶ 0211 discloses evaluating a user for a plurality of possible facial expressions, for instance, “puzzled,” “angry,” etc.]
the facial expression recognition system further comprises an avatar image generation unit that specifies a pattern of a facial image corresponding to a facial expression recognized by the facial expression recognition unit by referring to the correspondence table, and generates an avatar image of the user on the basis of the specified pattern of the facial image. [See Satoshi, ¶ 0211-0212, Figs. 30-33, and 35 disclose generating a given avatar corresponding to a determined facial expression from the diagram shown in Fig. 35.]
See previous rejection of claim 2 for motivation statement.

Regarding claim 10, Yu in view of Satoshi discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the first camera and the third camera are the same camera. [See Yu, ¶ 0048 discloses 2D cameras (104), wherein the 2D cameras capture an eye region of the user’s face and may be embodied as an infrared camera or RGB camera.  Additionally, that one or more 2D cameras may be implemented in imaging the user’s eyes.  Hence, both the number of cameras and the type of camera (RGB, infrared/depth) are selectable.  It is thus within the level of ordinary skill to recognize the adjustability of various camera configurations per Yu’s disclosure as being routine and conventional.]

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Tzvieli et al. (US 20160360970 A1) (hereinafter Tzvieli).
Regarding claim 5, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Yu discloses:
wherein the second camera is attached to a lower portion of the housing when the user wears the head mounted display, and [See Yu, Figs. 2A, 2D clearly illustrate the secondary camera (105) at a lower portion of the housing of the head mounted display.]
Yu does not appear to explicitly disclose:
is attached to the head mounted display so that a range from a nose to a shoulder of the user becomes an imageable angle of view. 
However, Tzvieli discloses:
is attached to the head mounted display so that a range from a nose to a shoulder of the user becomes an imageable angle of view. [See Tzvieli, ¶ 0020, 0185, 0194 discloses a shoulder of the user is within the field of view of first and second cameras.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu to add the teachings of Tzvieli in order to estimate a posture of a user wearing a head-mounted display.

Regarding claim 6, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tzvieli discloses:
wherein the facial expression recognition system further includes a posture estimation unit that estimates a posture of the user on the basis of the second image received by the reception unit. [See Tzvieli, ¶ 0184, 0186, 0188, 0194, 0205-0206, 0220-0222 discloses estimating the posture of a user wearing a head-mounted device, particularly in response to images obtained of the user.]
See previous rejection of claim 5 for motivation statement.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Valliath et al. (US 20040130614 A1) (hereinafter Valliath).
Regarding claim 8, Yu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tzvieli discloses:
wherein the first camera and the second camera are cameras that acquire depth information indicating a distance to an imaging target, and [See Yu,
See previous rejection of claim 5 for motivation statement.
Yu does not appear to explicitly disclose:
the facial expression recognition system further comprises an avatar image generation unit that specifies a three-dimensional shape of the eyes and the mouth of the user on the basis of the image of the eyes of the user captured by the first camera and the image of the mouth of the user captured by the second camera, and 
generates an avatar image in which the specified three-dimensional shape is reflected in the shape of the eyes and the mouth of the avatar of the user on the basis of the specified three-dimensional shape. 
		However, Valliath discloses:
[See Valliath, ¶ 0019, 0042, 0044, Figs. 9 and 10 discloses the generation of a three-dimensional avatar for a user based on images captured by cameras on a head-mounted display.]
generates an avatar image in which the specified three-dimensional shape is reflected in the shape of the eyes and the mouth of the avatar of the user on the basis of the specified three-dimensional shape. [See Valliath, ¶ 0019, 0042, 0044, Figs. 9 and 10 discloses the generation of a three-dimensional avatar for a user based on images captured by cameras on a head-mounted display.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Yu to add the teachings of Valliath in order to provide enhanced meaning and visual understanding of expressions to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050083248 A1			Biocca, Frank et al.
US 9672416 B2				Cha et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486